By JUDGE THOMAS J. MIDDLETON
This matter is before the Court on Motion of the Complainant, Marguerite E. McNeil, to refer this case to a Commissioner in Chancery for partition of certain marital property. The motion is denied at this time.
On January 26, 1988, the Complainant was granted an ex parte divorce by the Superior Court of Puerto Rico. The Complainant requests that this Court afford full faith and credit to that decree for the purposes of the present action for partition. However, this Court cannot determine from the record of the foreign court that domicile and jurisdiction were proper. In an ex parte divorce proceeding if the jurisdiction rendering the divorce was the domicile of the complaining spouse, the divorce decree is entitled to recognition. However, a Virginia court may look behind the foreign court’s determination to make certain it in fact had jurisdiction. See, Williams v. North Carolina, 325 U.S. 226 (1945).
Since this Court cannot determine from the record whether the Complainant was properly domiciled in Puerto Rico, it cannot afford full faith and credit to the present foreign decree. Further, this Court finds that the Defendant cannot use the Soldiers and Sailors Relief Act, 50 U.S.C. sect. 501, et seq., to indefinitely stay these proceedings.